Citation Nr: 1824314	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-34 323A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for thoracolumbar degenerative changes.

2. Entitlement to service connection for left pelvis injury.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Dean, Counsel



INTRODUCTION

The Veteran had active service from February 1976 to January 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision may be rendered regarding the issues on appeal.

The Veteran contends he has a thoracolumbar disability and left pelvis disability related to his service-connected fracture of the left fibia and tibia with fracture of left medial femoral condyle and degenerative changes of the left ankle.  Specifically, the Veteran contends that the service-connected disabilities resulted in a discrepancy in leg length, having adverse effects on his back and lower extremities.  As the July 2014 VA medical opinions did not discuss this contention, nor did it discuss whether the thoracolumbar disability and left pelvis disability were aggravated by his service-connected disabilities, new examinations and opinions should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA treatment the Veteran has received for the disabilities on appeal.

2. After completing directive (1), the AOJ should arrange for a VA evaluation by a qualified medical professional to ascertain the etiology of the Veteran's thoracolumbar degenerative changes and left pelvis injury.  The examiner should identify all back and pelvis disabilities.  Based on the record, the examiner should provide a response to the following for each of the identified disabilities:

(a) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's back and/or pelvis disability is related to service?

(b) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's back and/or pelvis disability is proximately due to his service-connected fracture of the left fibia and tibia with fracture of left medial femoral condyle and degenerative changes of the left ankle?

(c) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's back and/or pelvis disability has been aggravated by his service-connected fracture of the left fibia and tibia with fracture of left medial femoral condyle and degenerative changes of the left ankle?  Aggravation is an increase in severity beyond the natural progress of the disorder.

Detailed reasons for all opinions should be provided.  The examiner is asked to specifically comment on the Veteran's January 2017 statement attributing his back and pelvis disabilities to a discrepancy in leg length associated with his service-connected disabilities.

3. The AOJ should then review the obtained VA examination report(s) to ensure that the opinions contained therein are responsive to the questions posed.

4. The AOJ should then review the record and readjudicate the claims on appeal.  If any issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




